Exhibit 10.1

 

RELEASE AND SEVERANCE AGREEMENT

 

This RELEASE AND SEVERANCE AGREEMENT (“Agreement”) is made and entered into by
and between Broadwing Corporation (“the Company”) and David R. Huber (“Dr.
Huber”) on this 31st day of January 2006 (the “Effective Date”).

 

THIS AGREEMENT CONTAINS A RELEASE AND WAIVER OF YOUR RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AS WELL AS OTHER FEDERAL, STATE AND LOCAL LAWS
PROTECTING DR. HUBER’S RIGHTS. IF YOU SIGN THIS AGREEMENT, YOU ARE WAIVING ALL
OF YOUR RIGHTS TO ASSERT ANY CLAIMS UNDER THESE LAWS. PLEASE READ THIS AGREEMENT
CAREFULLY AND, IF YOU WISH, SEEK THE ADVICE OF AN ATTORNEY REGARDING THE LEGAL
EFFECT OF SIGNING THIS AGREEMENT.

 

1



--------------------------------------------------------------------------------

1. RESIGNATION FROM EMPLOYMENT. Upon execution of this Agreement, Dr. Huber
resigns from employment with the Company.

 

2. SETTLEMENT CONSIDERATION. On the eighth day following the Dr. Huber’s
execution of this Agreement, the Company shall provide the following
consideration (the “Severance Consideration”):

 

  A. Pay Dr. Huber the sum of $400,000.00, less applicable withholdings and
deductions, which is an amount equal to one year’s base pay;

 

  B. Provide for the continuation of health benefits for 18 months or for as
long as Dr. Huber remains on the Board of Directors, whichever is longer,
provided however, that upon the termination of Dr. Huber’s service on the Board
of Directors, the Company shall allow Dr. Huber to continue his participation in
all health benefits which it is able, at Dr. Huber’s option and expense, for a
period of six (6) months; and

 

  C. Provide for all stock options and restricted stock held by Dr. Huber in the
Company be vested in full and that stock option agreements shall be and are
hereby amended to provide that they will continue to be exercisable until ten
years after the date of the grant, the maximum period of exercisability under
the relevant stock option or long-term incentive plan.

 

Dr. Huber acknowledges and agrees that this Severance Consideration does not
constitute monies to which Dr. Huber would otherwise be entitled as a result of
his prior employment with the Company, and that these monies constitute fair and
adequate compensation for the promises and covenants of Dr. Huber set forth in
this Agreement.

 

3. RELEASE OF CLAIMS.

 

A. DR. HUBER’S RELEASE. Dr. Huber agrees that, on behalf of himself and his
insurers, accountants, proxies, executors, administrators, spouse, family
members, representatives, attorneys, agents, successors, assigns, and partners,
he hereby agrees to release, and forever discharge the Company, as well as its
respective current and former shareholders, principals, officers, directors,
attorneys, agents, employees, parent companies, majority-owned subsidiaries,
affiliates, including without limitation Corvis Operations, Inc., successors and
assigns, in their individual or business capacities, (otherwise referenced,
collectively, as “the Company Released Parties,” in this Agreement), jointly and
severally, from any personal injuries, claims, damages, fees, costs, or other
equitable or common law relief for any causes of action, obligations,
liabilities, contracts, torts, claims, demands, or suits, of whatever character,
known or unknown, fixed or contingent, liquidated or unliquidated, whether
asserted or unasserted, through the Effective Date of this Agreement, arising
out of or relating to his prior employment with the Company, his resignation
and/or termination from employment with the Company, and any other actions
committed by the Company or any of its respective current or former employees or
agents through the Effective Date

 

2



--------------------------------------------------------------------------------

of this Agreement. This release agreement shall apply specifically, but not be
limited to, claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, the Civil
Rights Act of 1964, as amended, the Americans With Disabilities Act, the Fair
Labor Standards Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, the Maryland Fair Employment Practices Act, the Texas
Commission on Human Rights Act, as well as any claims for salary, wages,
employee benefits, vacation pay, severance pay, pension or profit sharing
benefits, health or welfare benefits, bonus compensation, commissions, deferred
compensation or other remuneration, damages, fees, costs or other relief for any
obligations, contracts, claims for defamation, invasion of privacy, assault and
battery, intentional or negligent infliction of emotional distress, negligence,
gross negligence, estoppel, misrepresentation, express or implied duties of good
faith and fair dealing, refusal to perform an illegal act, wrongful discharge,
and/or torts for any and all alleged acts, omissions, or events through the
Effective Date of this Agreement, provided, however, that nothing in this
Agreement shall be construed to waive, release, forfeit, abridge, deny, reduce,
or impair Dr. Huber from collecting any amounts due to him under the Company’s
pension or 401K benefit plans. Dr. Huber shall be entitled to distributions from
those plans in accordance with their respective terms and provisions.
Notwithstanding the foregoing, Dr. Huber shall be entitled to wages and shall be
reimbursed for any expenses incurred by Dr. Huber through January 31, 2006, in
accordance with Company policy. Furthermore, nothing in this Agreement shall be
construed to waive, release, forfeit, abridge, deny, reduce, or impair Dr. Huber
from continuing his medical insurance at his own expense in accordance with the
Federal COBRA statute.

 

B. COMPANY’S RELEASE. The Company agrees that, on behalf of itself, its officers
(in their capacity as such), directors (in their capacity as such), parent
companies and majority-owned subsidiaries, including without limitation Corvis
Operations, Inc., and its successors and assigns, it hereby agrees to release
and forever discharge Dr. Huber, as well as his insurers, accountants, proxies,
executors, administrators, spouse, family members, representatives, attorneys,
agents, employees, successors, assigns, and partners (otherwise referred to
collectively, as “Dr. Huber’s Released Parties,” and, with the Company Released
Parties, collectively referred to as the “Released Parties” in this Agreement),
jointly and severally, from any claims, damages, fees, costs, or other equitable
or common law relief for any causes of action, obligations, liabilities,
contracts, torts, claims, demands, or suits, of whatever character, known or
unknown, fixed or contingent, liquidated or unliquidated, whether asserted or
unasserted, through the Effective Date of this Agreement, arising out of or
relating to his prior employment with the Company and his resignation and/or
termination from employment with the Company. This release agreement shall apply
specifically, but not be limited to, vacation pay, severance pay, pension or
profit sharing benefits, health or welfare benefits, bonus compensation,
commissions, deferred compensation or other remuneration, damages, fees, costs
or other relief for any obligations, contracts, claims for defamation, invasion
of privacy, assault and battery, intentional or negligent infliction of
emotional distress, negligence, gross negligence, estoppel, misrepresentation,
express or implied duties of good faith and fair dealing (as generally
applicable to employees), refusal to perform an illegal act, and/or torts for
any and all alleged acts, omissions, or events through the Effective Date of
this Agreement.

 

3



--------------------------------------------------------------------------------

4. NO FILING OF CLAIMS. Each party hereto represents and warrants that it does
not presently have on file and will not hereafter file any lawsuits, claims,
charges, grievances or complaints against the other party and/or the Released
Parties in or with any administrative, state, federal or governmental entity,
agency, board or court, or before any other tribunal or panel or arbitrators,
public or private, based upon any actions or omissions by the other party hereto
or their Released Parties occurring prior to the date of this Agreement that are
released pursuant to Section 3. Each party hereto further understands and
agrees, whether or not in compliance with any statute or ordinance which
requires a specific release of unknown claims or benefits, that this Agreement
includes a release of unknown claims and hereby expressly waives and
relinquishes any and all claims, rights or benefits that each party hereto may
have which are unknown at the time of the execution of this Agreement.

 

5. LITIGATION. The Company shall defend and indemnify Dr. Huber and shall hold
Dr. Huber harmless against all past, present and future claims, judgments,
fines, amounts paid in settlement, and reasonable expenses incurred by Dr. Huber
in connection with the defense of any action or proceeding in which Dr. Huber is
a party by reason of his position as Chief Executive Officer and a member of the
Board of Directors of the Company, or for any acts or omissions made by
Dr. Huber in good faith in the performance of any of his duties hereunder,
including duties undertaken as an officer or director of any affiliated company
or entity; provided, however, that such indemnity shall not violate or expand
Delaware General Corporate Law or the provisions contained within the Company’s
By-laws and charter, or the affiliated company or entity’s By-laws or charter,
addressing the indemnification of its directors, officers and authorized
representatives for actions of the nature described herein.

 

6. TAX ISSUES. The Parties will report, as may be required by law for income tax
purposes, their respective payment and receipt of the Severance Consideration.
Each party shall bear his or its respective tax liabilities, if any, arising
from this settlement. Dr. Huber acknowledges that the Released Parties have made
no representations to him regarding the tax consequences of any amount received
by him pursuant to the terms of this Agreement. Dr. Huber agrees to indemnify
the Company for any tax liability resulting from this payment, including,
without limitation, penalties, interest, and withholding.

 

7. CONFIDENTIALITY. Dr. Huber understands and agrees that he will continue to be
bound by the Company’s Code of Conduct concerning the prohibited use of the
Company’s confidential information, for two (2) years subsequent to the
Effective Date of this Agreement.

 

8. TRADE SECRETS. Dr. Huber acknowledges and agrees that, during his employment
with the Company, he has had access to certain Confidential Information
concerning the Company’s business and business activities. For purposes of this
section, the term “Confidential Information” includes, but is not limited to,
the Company’s formulas, patterns, devices, secret inventions, processes,
compilations of information, records, specifications, files, documents,
drawings, equipment, financial data, customer lists, special agreements,
marketing information, marketing and/or promotional techniques and methods,
pricing information and procedures, purchasing information and procedures, sales
policies and procedures, employee lists, office

 

4



--------------------------------------------------------------------------------

policies and procedure manuals, books and publications, business records,
advertising methods and schemes, computer records, computer printouts,
“know-how” plans, programs, sources of supplies and inventory, and other similar
information created, compiled, or owned by the Company. Confidential Information
shall not include any information that enters the public domain not through any
action of Dr. Huber, or becomes generally commercially available. Subsequent to
the Effective Date of this Agreement, Dr. Huber agrees not to utilize or
disclose any such Confidential Information for any purpose, or to any person,
without the written consent of an Officer of the Company, provided, however,
notwithstanding the foregoing, Dr. Huber may continue to utilize and disclose
any such Confidential Information in his capacity as a director of the Company
and subject to his obligations as such. Furthermore, by signing this Agreement,
Dr. Huber acknowledges that upon ceasing to be a director of the Company
he will return all documents in his possession containing any Confidential
Information, as defined above. Dr. Huber acknowledges and agrees that, in the
event of any breach of this provision, the Company will suffer immediate and
irreparable harm which cannot adequately be measured or calculated in terms of
monetary damages, and that immediate temporary and permanent injunctive relief
shall be appropriate, in addition to any other legal or equitable remedies
available under applicable law. Furthermore, in the event of any breach of this
provision, the Company shall be entitled to recover from Dr. Huber its
reasonable expenses, including attorneys’ fees incurred in the enforcement of
this provision, in addition to any other legal or equitable relief available
under applicable law.

 

9. INTELLECTUAL PROPERTY. The Parties hereto agree that any intellectual
property, including without limitation, inventions, patents, copyrights,
business plans, and know-how that Dr. Huber possessed prior to his employment
with the Company shall remain solely the property of Dr. Huber.

 

10. COOPERATION. Dr. Huber acknowledges and agrees that all inventions, original
works of authorship, developments, concepts, improvements, designs, discoveries,
ideas, trademarks or trade secrets, whether or not patentable or registrable
under copyright or similar laws, which Dr. Huber may solely or jointly have
conceived or developed or reduced to practice, or caused to be conceived or
developed or reduced to practice, during the period of time Dr. Huber was
employed by the Company (collectively referred to as “Inventions”) belong to and
are considered the property of the Company. As such, Dr. Huber shall cooperate
with the Company, at the Company’s expense, in every proper way to secure the
Company’s rights in the Inventions and any copyrights, patents, maskwork rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Dr. Huber further agrees that Dr. Huber’s obligation to execute or
cause to be executed, when it is in Dr. Huber’s power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of Dr. Huber’s mental or physical incapacity or
for any other reason to secure Dr. Huber’s signature to apply for or to pursue
any application for any United States or foreign patents or copyright
registrations covering Inventions or original works of authorship assigned to
the

 

5



--------------------------------------------------------------------------------

Company as above, then Dr. Huber hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Dr. Huber’s agent and
attorney in fact, to act for and in Dr. Huber’s behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by
Dr. Huber.

 

In addition, Dr. Huber shall cooperate with the Company and its majority-owned
subsidiaries in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, Dr. Huber being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents, which are or may come into Dr. Huber’s
possession, all at times and on schedules that are reasonably consistent with
Dr. Huber’s other permitted activities and commitments). In the event the
Company requires Dr. Huber’s cooperation in accordance with this paragraph, the
Company shall reimburse Dr. Huber for reasonable out-of-pocket expenses incurred
in connection therewith (including travel, lodging, meals, and reasonable legal
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses).

 

11. NON-INTERFERENCE. Dr. Huber acknowledges and agrees that, for one (1) year
subsequent to the Effective Date of this Agreement, he will not directly or
indirectly, as an officer, director, shareholder, agent, employee, contractor or
consultant of any person, proprietorship, partnership, corporation, or other
company or business, either: (i) hire, solicit, entice, induce, interfere with,
or contact any employee of the Company, for the purpose of persuading or
influencing such employee to terminate his/her employment with the Company; or
(ii) indirectly aid, assist, or abet any other person, company, or business, in
hiring, soliciting, enticing, interfering with, or contacting any employee of
the Company, for the purpose of persuading or influencing such employee to
terminate his employment with the Company. Employee understands and agrees that
an individual shall be deemed an employee of the Company for a period of six
(6) months following the termination of their employment with the Company unless
such employee is terminated by the Company for any reason. In addition, the
Employee acknowledges and agrees that, for one (1) year subsequent to the
Effective Date of this Agreement, he will not directly or indirectly service,
call on, solicit, divert or take away, any Covered Clients or Customers. This
paragraph is geographically limited to (i) the United States, or (ii) any
location, storefront, address or place of business where a Covered Client or
Customer is present and available for solicitation at that time. Dr. Huber
further agrees that he may not avoid the purpose or intent of this paragraph by
engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

 

12. RESERVED.

 

6



--------------------------------------------------------------------------------

13. NO LIMITATION. Nothing in this Agreement or the existence of this Agreement
shall limit either party’s obligations under the Operating Agreement, dated
August 30, 1999, by and between Corvis Corporation and Acme Gratings Inc., and
any all related agreements.

 

14. TIME LIMITS. Dr. Huber acknowledges and agrees that he shall be entitled to
twenty-one (21) days to consider the terms and provisions of this Agreement
prior to signing. Moreover, Dr. Huber acknowledges that this Agreement was
forwarded to him for consideration on the 31st day of January 2006.

 

15. REVOCATION. Dr. Huber acknowledges that he shall be entitled to revoke this
Agreement at any time prior to the expiration of seven (7) days after the
Effective Date of this Agreement, by providing written notice of such revocation
to the Employer at its regular business address. Dr. Huber understands and
agrees that the Severance Consideration will not be paid by the Employer until
after the expiration of this seven (7) day revocation period.

 

16. ARBITRATION. In the event there is an unresolved legal dispute between the
parties that involves legal rights or remedies arising from this Agreement or
the employment relationship between Dr. Huber and the Company, the parties agree
to submit their dispute to binding arbitration under the authority of the
Federal Arbitration Act; provided, however, that the Company may pursue a
temporary restraining order and/or preliminary injunctive relief, with related
expedited discovery for the parties, in a court of law or equity, and,
thereafter, require arbitration of all issues of final relief. Insured workers
compensation claims (other than wrongful discharge claims), and claims for
unemployment insurance are excluded from arbitration under this provision. The
Arbitration will be conducted by the American Arbitration Association pursuant
to the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes. Each party will be allowed at least one deposition.
Notwithstanding the foregoing, each party to arbitration shall select one
(1) arbitrator, and those two (2) arbitrators will jointly select a third
(3rd) arbitrator with no previous relationship to either party. The
arbitrator(s) shall be required to state in a written opinion all facts and
conclusions of law relied upon to support any decision rendered. No arbitrator
will have authority to render a decision that contains an outcome determinative
error of state or federal law, or to fashion a cause of action or remedy not
otherwise provided for under applicable state or federal law. Any dispute over
whether the arbitrator(s) has failed to comply with the foregoing will be
resolved by summary judgment in a court of law. In all other respects, the
arbitration process will be conducted in accordance with the American
Arbitration Association’s National Rules for the Resolution of Employment
Disputes. The Company will pay the arbitration costs and arbitrator’s fees
beyond $500, subject to a final arbitration award on who should bear costs and
fees. All proceedings shall be conducted in Columbia, Maryland, or another
mutually agreeable site. The duty to arbitrate described above shall survive the
termination of this Agreement. Except as otherwise provided above or required by
law, the parties hereby waive trial in a court of law or by jury. All other
rights, remedies, statutes of limitation and defenses applicable to claims
asserted in a court of law will apply in the arbitration.

 

17. ATTORNEYS’ FEES. Dr. Huber understands and agrees that in any dispute
between the Company and Dr. Huber regarding the terms of this Agreement and/or
any alleged breach thereof,

 

7



--------------------------------------------------------------------------------

that the prevailing party will be entitled to recovery the costs and reasonable
attorneys’ fees arising out of such dispute, provided that such recovery is not
otherwise prohibited by law or contrary to another provision of this Agreement.

 

18. CHOICE OF LAW/VENUE. This Agreement shall be governed by, construed, and
enforced in accordance with, and subject to, the laws of the State of Maryland
or federal law, where applicable.

 

19. ENTIRE AGREEMENT. It is expressly understood and agreed that this Agreement,
the Consent of the Board of Directors of Broadwing Corporation and the Consent
of the Compensation Committee of Broadwing Corporation (as ratified by the Board
of Directors) relating to the subject matter hereto, and executed on the same
date hereof (the “Related Documents”), embody the entire agreement between the
Parties and supersedes any and all prior agreements, arrangements, or
understandings between and among them. No oral understandings, statements,
promises, terms, conditions, obligations, or agreements contrary or in addition
to the terms of this Agreement and the Related Documents exist. This Agreement
and the Related Documents may not be changed by oral representations, and may
only be amended by written instrument executed by a duly authorized
representative of each of the Parties, or their respective successors or
assigns. Furthermore, this Agreement was drafted jointly by Dr. Huber and the
Company and their respective legal advisors, and is not to be construed or
interpreted against any of the parties on the grounds of sole or primary
authorship.

 

20. NON-ASSIGNMENT. The Parties acknowledge and represent that each respective
party is legally competent to execute this Agreement. Dr. Huber hereby
acknowledges and represents that he has not assigned or otherwise transferred to
any other person or entity any interest in any claim, demand, action, and/or
cause of action he has, may have, or may claim to have against the Released
Parties, and Dr. Huber agrees to indemnify and hold harmless all persons or
corporate entities released in this Agreement from any and all injuries, harm,
damages, costs, losses, expenses, and/or liability, including reasonable
attorneys’ fees and court costs incurred as a result of any claims or demands
which may hereafter be asserted against any such released persons or entities
by, through, or by virtue of, an assignment or other transfer by Dr. Huber.

 

21. NO ADMISSION OF LIABILITY. Dr. Huber acknowledges and agrees that nothing in
this Agreement shall be construed as an admission of any liability for any claim
in connection with Dr. Huber’s prior employment with the Company.

 

22. INVALID CLAUSE. Should any provision of this Agreement be held invalid or
unenforceable, such provision shall be ineffective to the extent of such
invalidity or unenforceability, without invalidating the remainder of such
provision or the remaining portions of this Agreement.

 

23. LEGAL CONSULTATION. Dr. Huber acknowledges that he was advised by the
Company to seek legal advice prior to executing this Agreement and that he has
been provided with adequate time to seek legal counsel prior to executing this
Agreement. The Parties acknowledge and agree that all parties shall bear their
own attorneys’ fees and costs in connection with the negotiation, preparation,
and execution of this Agreement.

 

8



--------------------------------------------------------------------------------

24. VOLUNTARY WAIVER OF RIGHTS. Dr. Huber further acknowledges and agrees that
he is voluntarily entering into this Agreement after full disclosure of all the
facts and circumstances surrounding the execution of this Agreement and its
legal effect.

 

25. EXECUTION. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original for all purposes.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Agreement on the date provided below.

 

DAVID R. HUBER BY:  

/s/    David R. Huber

--------------------------------------------------------------------------------

DATED:  

31 Jan 2006

--------------------------------------------------------------------------------

 

STATE OF MARYLAND    )      ) COUNTY OF HOWARD    )

 

Before me Peggy France, on this day personally appeared David R. Huber, known to
me (or proved to me on the oath of                      or through (description
of identity card or other document) to be the person whose name is subscribed to
the foregoing instrument and acknowledged to me that he executed the same for
the purposes and consideration therein expressed.

 

Given under my hand and seal of office this 31st day of January, 2006.

 

/s/    Peggy France

--------------------------------------------------------------------------------

Notary Public My Commission Expires: 11/1/2008 (seal)

 

10



--------------------------------------------------------------------------------

BROADWING CORPORATION BY:  

/s/ Kim D. Larsen

--------------------------------------------------------------------------------

TITLE:  

SVP, GC

--------------------------------------------------------------------------------

DATE:  

January 31, 2006

--------------------------------------------------------------------------------

 

STATE OF TEXAS    )      ) COUNTY OF TRAVIS    )

 

Before me Nanette Marino on this day personally appeared Kim D. Larsen, of
Broadwing Corporation, known to me (or proved to me on the oath of himself or
through (description of identity card or other document) to be the person whose
name is subscribed to the foregoing instrument and acknowledged to me that he
executed the same for the purposes and consideration therein expressed.

 

Given under my hand and seal of office this 31st day of January, 2006.

 

/s/ Nanette Marino

--------------------------------------------------------------------------------

Notary Public My Commission Expires:

 

11